Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (Pub. No.: US 2016/0293405) in view of Schmid (Pub. No.: US 2010/0266965) filed in the IDS on 6/04/18.
Re claim 1, Matsumoto, FIG. 6 teaches a method for processing a substrate, comprising: 
providing the substrate (606) with a plurality of patterned structures overlying at least a first underlying layer (604); 
plasma-based depositing (“This disclosure presents lithography techniques based on Capacitively Coupled Plasma (CCP) dry etching methodologies to meet EUV patterning challenges. The disclosed systems and methods use dual-frequency CCP in a patterning process that includes a repeated deposition/etch process”, ¶ [0037]) a non-photoresist layer (609, [0054]) on the plurality of patterned structures (602) so that the non-photoresist layer is formed on tops (some of the 609 on top) of the plurality of patterned structures (602), and on the first underlayer (604), and with the non-photoresist layer (609) being thicker on the tops of the patterned structures (602) than on the first underlayer (604);
etching the first underlying layer (604) utilizing a combination of the plurality of patterned structures (602) and the non-photoresist layer (609) as a mask to pattern the first underlying layer (604);
wherein formation of the non-photoresist layer on the plurality of patterned structures is controlled (“the CF.sub.x polymer deposits preferentially on the resist patterns. In other words, the CF.sub.x polymer deposits to a greater thickness on the non-sidewall portions of the PR 602 than on the non-masked portions of the TL 604”, [0054]) to provide for improved line open characteristics during processing of the substrate; and 

    PNG
    media_image1.png
    569
    765
    media_image1.png
    Greyscale

wherein during depositing, the non-photoresist layer is deposited with a thickness of the non-photoresist layer on the first underlying layer in the range of 10 to 30 % of the top thickness of the non- photoresist layer ([about 30%], FIG. 6 [as shown above].
Matsumoto fails to teach the non- photoresist layer is formed on sidewalls of the plurality of patterned structures, with the non-photoresist layer being thicker on the tops of the patterned structures than on sidewalls; and 
wherein during depositing, the non-photoresist layer is deposited with a sidewall thickness of the non-photoresist layer on the sidewalls of the plurality of patterned structures in the range of 10 to 30 % of a top thickness of the non-photoresist layer formed on the tops of the plurality of patterned structures.
Schmid teaches the non- photoresist layer (52a/52b, FIG. 3B, ¶ [0033]) is formed on sidewalls (52b) of the plurality of patterned structures (50), with the non-photoresist layer being thicker on the tops (52a) of the patterned structures than on sidewalls (52b); and 

    PNG
    media_image2.png
    479
    751
    media_image2.png
    Greyscale

wherein during depositing, the non-photoresist layer is deposited with a sidewall thickness of the non-photoresist layer on the sidewalls of the plurality of patterned structures in the range of 10 to 30 % of a top thickness of the non-photoresist layer formed on the tops of the plurality of patterned structures ([about 10-30%], FIG. 4A [as shown above]).
It would have been obvious to modify Matsumoto to include the non-photoresist layer of Schmid to support etching process Matsumoto’ device, because Matsumoto discloses the CF.sub.x polymer deposits preferentially on the resist patterns. In other words, the CF.sub.x polymer deposits to a greater thickness on the non-sidewall portions of the PR 602 than on the non-masked portions of the TL 604”, [0054], and Schmid recognizes the additional features of the non-photoresist layer being thicker on the tops of the patterned structures than on sidewalls as taught in paragraph [0036].
Re claim 2, in the combination, Matsumoto, FIG. 6 teaches the method of claim 1, wherein the plurality of patterned structures are photoresist structures (“PR 602”, [0052]).
Re claim 3, in the combination, Matsumoto, FIG. 6 teaches the method of claim 2, wherein the photoresist structures are EUV photoresist structures having a 32 nm or less minimum pitch (“<40 nm pitch”, [0067]).

    PNG
    media_image3.png
    570
    1169
    media_image3.png
    Greyscale

	Re claim 4, in the combination, Matsumoto, FIG. 11 teaches the method of claim 2, further comprising providing an antireflective coating layer [AntiRL] between the plurality of patterned structures ([PS], FIG. 11B [as shown above]) and the first underlying layer [FUL].
Re claim 5, in the combination, Matsumoto, FIG. 11 teaches the method of claim 2, wherein the first underlying layer is a first planarization layer [FUL].
Re claim 6, in the combination, Matsumoto, FIG. 11 teaches the method of claim 5, wherein the first planarization layer overlying a target etch layer [TEL].
Re claim 7, in the combination, Matsumoto teaches the method of claim 2, wherein the first underlying layer is an antireflective layer (see ABSTRACT) or an amorphous silicon layer.
Re claim 8, in the combination, Matsumoto teaches the method of claim 2, wherein the forming the non-photoresist layer (609, FIG. 6) on the plurality of patterned structures (602) being a plasma cyclic deposition and trim process [0054].
Re claim 9, in the combination, Matsumoto teaches the method of claim 8, wherein the plasma cyclic deposition and trim process reduces line bridging [0054].
Re claim 26, in the combination, Schmid teaches the method of claim 1, wherein during depositing, the non-photoresist layer (609) is deposited with a sidewall thickness (52b, FIG. 3B) of the non-photoresist layer formed on the sidewalls of the plurality of patterned structures in the range of 10 to 30 % of a top thickness (52a formed on top of 602) of the non- photoresist layer formed on the tops of the plurality of patterned structures (in the drawing scale), and Matsumoto teaches the non- photoresist layer is deposited with a thickness of the non-photoresist layer formed on the first underlying layer (609 formed at the bottom of the trench) in the range of 10 to 15 % of the top thickness (609 formed on top of 50) of the non-photoresist layer.
In re claim 26: Schmid differs from the claim invention wherein during depositing, the non-photoresist layer is deposited with a sidewall thickness of the non-photoresist layer formed on the sidewalls of the plurality of patterned structures in the range of (10 to 15 %) of a top thickness of the non- photoresist layer formed on the tops of the plurality of patterned structures.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 28, in the combination, Matsumoto teaches the method of claim 1, wherein etching the first underlying layer (604) includes clearing the non-photoresist layer (lower portion of 609, FIG. 6) from the first underlying layer.
Re claim 29, in the combination, Matsumoto teaches the method of claim 28, wherein etching the first underlying layer (604) includes clearing the non-photoresist layer from a top surface of the plurality of patterned structures (FIG. 6).
Re claim 30, in the combination, Matsumoto teaches the method of claim 1, wherein during plasma-based depositing, no substrate bias is used such that non-photoresist (609) deposits on a top surface of the plurality of patterned structures (602).
Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Schmid and further in view of Mohanty (Pub. No.: US 20160329207).
	Re claim 31, Matsumoto/Schmid teach all the limitation of claim 1.
Matsumoto/Schmid fail to teach the limitation of claim 31.
Mohanty teaches wherein plasma-based depositing includes flowing a process chemistry including CxHy (135, FIG. 2, ¶ [0026]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the process of depositing the organic material as taught by Mohanty, [0026]. 
Re claim 32, in the combination, Mohanty teaches the method of claim 31, wherein CxHy includes CH4 [0026].
Re claim 33, in the combination, Mohanty teaches the method of claim 31, wherein plasma-based depositing further includes a curing agent selected from any of argon, helium, hydrogen bromide, hydrogen, CxFy, xenon, neon, or combinations thereof.
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“….That rationale doesn't explain why Matsumoto would find it desirable to deposit CF polymer on the sidewalls of the PR 602 or if that is even possible given the orientation of the sidewalls of the PR 602 relative to a direction of deposition. After all, Matsumoto specifically states that it is advantageous to deposit on non-sidewall portions of the PR 602. From a different perspective, that suggests it is advantageous to not deposit on the sidewalls of the PR 602. Yet, that is exactly the Examiner's intent with the proposed modification of Matsumoto. So, the alleged modification based on Schmid is contrary to a stated advantage of Matsumoto. As such, the alleged modification changes the principle of operation of Matsumoto and is thus insufficient to render the claims prima facie obvious. For at least that reason alone, the rejection is improper. 
The Examiner's reasoning, i.e., "to support [the] etching process [of] 
Matsumoto' [s] device," is insufficient to overcome what Matsumoto actually describes. Nothing in Matsumoto, in Schmid, or in the Office Action states how or why the modification supports etching. In total, the references lack any objective facts that suggest any advantage to the Examiner's modification. In the absence of facts or reasoning, the Examiner's reasoning is insufficient to counteract what Matsumoto discloses as being advantageous. Because the modification is counterproductive to advantages of Matsumoto and without any redeeming value whatsoever, it is improper. The impropriety of the alleged modification does not end with Matsumoto. 
Schmid discloses a deposition and lift-off process, which differs from the process disclosed in Matsumoto. One principle difference is the relative importance of the material deposited on the substrate versus on the photoresist. In Matsumoto, the carbon containing layer 609 on the transfer layer 604 is removed during reactive ion etch. Schmid's process is just the opposite. In that regard, the thickness of material 52a deposited on the substrate 112 (where no resist is present) is the important portion of the material 52 deposited. The material 52b deposited on the sidewall 56 or on top of the resist 50 is "extra material."8 It follows that it is desirable that the material 52b does not exist. To that end, the material 52b is removed by removing the resist 50. This leaves the material 52a on the substrate 112 in a pattern determined by the resist. This is shown, for example, in Figs. 4A-4C of Schmid. 
Given the nearly opposite goals of Matsumoto relative to Schmid with respect to what portion of the deposited material is removed and what portion remains, the Examiner's reasoning is defective. Additional CF polymer on the sidewalls of the PR 602 in Matsumoto is in no way supportive of the etching process disclosed. Schmid does not support that conclusion either, because Schmid suggests that material on the sidewall is not desirable. It is extra, unwanted material. It is illogical to conclude that an unnecessary/undersirable material somehow supports etching in Matsumoto. This is a particularly egregious impropriety give the advantages that Matsumoto describes, i.e., no CF polymer on the sidewalls of the PR 602. So, its addition to Matsumoto is counterproductive to the advantages described in Matsumoto.”, pages 4-7.


    PNG
    media_image4.png
    642
    1188
    media_image4.png
    Greyscale

The Examiner respectfully submits that BOTH Matsumoto and Schmid teaches on the DEPOSITION (gas [ion flux] Matsumoto, ¶ [0054] and anisotropic deposition, FIG. 4A, ¶ [0037]) and ETCHING (both are using RIE etching, 610, Matsumoto, ¶ [0055] and  [Schmid], ¶ [0039]) process) wherein Schmid leaves some of the material 56 on the sidewalls of 50, therefore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894